Citation Nr: 0738187	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-03 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
due to the exposure to radiation.  

2.  Entitlement to nonservice-connected VA pension benefits.  




ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from November 1972 
to November 1975.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the agency of original jurisdiction (AOJ).  
The veteran's December 2006 request for a video conference 
hearing before the Board was withdrawn in February 2007.  

The issue of nonservice-connected VA pension benefits is 
being remanded to the Agency of original jurisdiction (AOJ) 
via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of arthritis to include that of either hip in 
service or for many years thereafter.  

2.  The currently demonstrated arthritis due to avascular 
necrosis of each hip is not shown to be due to the exposure 
to ionizing radiation or other injury or event of the 
veteran's period of active service.  


CONCLUSION OF LAW

The veteran's disability manifested by arthritis due to 
avascular necrosis of each hip is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred therein; nor may 
arthritis be presumed to be due to the exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The RO sent the veteran a letter in May 2004 in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in March 2006 
about disability ratings and effective dates if his claim was 
to be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the issue of service connection presented in this case, 
none is needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issue of service connection 
for disability manifested by weight loss.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue addressed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 
3.303(a).  

Moreover, in the case of hypertension and organic disease of 
the central nervous system, service connection may be granted 
if such disorder is manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the veteran's presence at certain specified 
additional locations.  38 C.F.R. § 3.309(b)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx)cancer of the lung; and 
(xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  


Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv) (2001).  Section 3.311(b)(5) requires 
that bone cancer become manifest within 30 years after 
exposure, and that prostate cancer become manifest 5 years or 
more after exposure.  38 C.F.R. § 3.311(b)(5).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  

In other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.  


Analysis

The veteran asserts that he has arthritis include that of the 
hip due to service exposure to radiation as a radar operator.  

The veteran's service medical records, including his October 
1975 discharge medical history and examination reports, do 
not contain any complaints or findings indicative of 
arthritis of the hip.  

The initial medical evidence of arthritis of the hip was not 
until July 2003, more than 27 years after discharge, when 
Wayne Memorial Hospital records reveal complaints of a 
history of a work-related left hip injury.  

The veteran noted that, on the morning of hospitalization, he 
incurred pain in the greater trochanter area of the left hip 
after picking up a table and trying to move it on his own.  

Significantly, the X-ray studies of the hips showed bilateral 
degenerative changes due to avascular necrosis of femoral 
heads.  Subsequent VA and private treatment records continue 
to show hip disability.  

Since there is no evidence of a hip disorder including 
arthritis in service or within one year thereof or competent 
evidence of a causal connection linking the current hip 
disability and an injury or other event of the veteran's 
period of active service, service connection in this regard 
is not warranted.  

Turning to whether service connection is warranted for 
arthritis of the hip due to radiation exposure in service, 
the Board notes that there is no evidence on file of ionizing 
radiation exposure during service.  

To recapitulate the relevant law, service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans under 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service. 

In the interest of clarity, the Board will divide its 
discussion into two parts: presumptive service connection 
under 38 C.F.R. § 3.309 and under 38 C.F.R. 
§ 3.311 for radiogenic diseases; and Combee considerations.  

The currently demonstrated bilateral hip avascular necrosis 
and related arthritis is not among the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  Thus, the 
regulations pertaining to presumptive service connection 
based on such radiation exposure are not even for 
application.  See 38 C.F.R. §§ 3.307(d) and 3.309(d).  

Similarly, arthritis is not one of the radiogenic diseases 
specified in 38 C.F.R. 
§ 3.311(b)(2).  Because the veteran has not submitted any 
competent evidence showing that he has a radiogenic disease, 
the Board concludes that the provisions of 38 C.F.R. § 3.311 
also may not be applied in this case.  See 38 C.F.R. § 
3.311(b)(4).  

As noted, the United States Court of Appeals for the Federal 
Circuit in Combee determined that the regulations governing 
presumptive service connection for radiation exposure do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee, 34 F.3d at 
1043-1044.  

Although the veteran asserts that there a relationship 
between his bilateral hip pathology and claimed exposure to 
radiation in service, there is no medical evidence on file, 
and the veteran has not otherwise referred to any evidence, 
to support these statements.  In short, there is no nexus 
evidence linking the veteran's current hip disability to any 
document radiation exposure in service.  

It is now well established that a layperson, such as the 
veteran, is not qualified to render medical opinions 
regarding diagnoses or etiology of medical disorders, and his 
opinion to the effect that he has arthritis of the hip that 
is caused by radiation exposure is entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for the bilateral hip disability.  Consequently, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a arthritis as due to exposure to 
ionizing radiation is denied.  



REMAND

A reviewed of the claims file reveals that the veteran failed 
to appear for VA general examination in March 2007 without 
explanation.  However, there is no copy on file of the VA 
letter to the veteran specifying when and where to report for 
the examination.  

Moreover, the Board notes that the medical evidence on file 
is insufficient to adequately adjudicate the nonservice-
connected pension issue on appeal.  Consequently, the Board 
finds that the veteran should be given another chance to 
appear for evaluation.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines that there is a need to 
verify the existence or severity of a disability.  See also 
38 C.F.R. § 3.159 (2007).  Individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  See 38 C.F.R. § 3.655 (2007).

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issue currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claim for nonservice-
connected pension benefits.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the current extent 
of his claimed disabilities.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner should provide a diagnosis for 
all disabilities shown upon examination 
and/or from the claims file review.  The 
examiner is then requested to offer an 
opinion as to whether such disabilities, 
individually or collectively, preclude 
the veteran from securing and following a 
substantially gainful occupation.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for any aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After completion of the above 
development, the veteran's claim for 
nonservice-connected VA pension benefits 
should be readjudicated in light of all 
the evidence of record.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


